DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1 and 12.  Currently claims 1-15 are pending.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claims 1 or 12 of an apparatus and method of producing a profiled band based on several mixtures of elastomers through coextrusion comprising at least two extruders for supplying a mixture of elastomers to an extrusion head, the extrusion head comprising an assembly of at least two plates which are arranged side by side, each plate comprising at least one cavity which forms a transfer channel that enables a material from an associated one of the extruders to be channeled towards an outlet hole, wherein the plates are arranged such that their major dimensions extend substantially transversely relative to an output direction of the associated one of the extruders and towards ends that are located adjacent the outlet hole, and wherein the transfer 
The closest prior art of record, Reineke teaches a method and device for extrusion of a profiled strip comprising at least two extruders and a plurality of plates arranged side-by-side in which each plate comprises at least one cavity which advances material towards an outlet hole; however, the arrangements and major dimensions of the plates of Reineke differ from the claimed arrangement in a non-obvious manner.  Similar prior art of record utilizing a plurality of plates is found in Watanabe of record which also differs critically from the specifically claimed device and method.
Claims 2-11 and 13-15 depend upon claims 1 and 12 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742